Citation Nr: 1719122	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case was previously before the Board of Veterans' Appeals (Board) in December 2014, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. granted service connection for tinnitus and assigned a 10 percent rating, effective February 20, 2009.  VA continued the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

After review the record, the Board finds that still-further development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran has a 30 percent combined rating for the following disabilities:  tinnitus, evaluated as 10 percent disabling; lung cancer, status post right lower lobectomy, evaluated as 10 percent disabling; and right lower lobectomy scars, evaluated as 10 percent disabling.  Examinations of the Veteran's residuals of lung cancer and right lower lobectomy scars are more than four years old, and there are no treatment records in the file dated since 2014.  Therefore, the case is REMANDED to the AOJ for the following action:

1.  Contact the appellant and request that he identify the name and address of any medical care provider who has treated his residuals of lung cancer, a lobectomy scar and/or tinnitus at any time since December 2014.  Thereafter, the RO must undertake all appropriate development to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for respiratory and general medical examinations to determine the nature and severity of any residuals of lung cancer and status post right lower lobectomy scars.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files must be made available to all examiners for review in conjunction with each examination.  The examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand.  Following the examinations the examiners must address the impact that these disorders have on the appellant's ability to work in light of his education and occupational experience.  The examiners must specifically opine whether it is at least as likely as not that the appellant's residuals of lung cancer, tinnitus and lobectomy scar alone prevent substantially gainful employment.  The claimant's age and any nonservice connected disorders may not be considered.

A complete rationale must be provided for any and all opinions offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  

4.  A copy of the notice informing the Veteran of the date, time, and location must be associated with the electronic claims file.  In the event that the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

5.  After ensuring that the examination report is in complete compliance with the terms of this remand, and after completing any other development necessary readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


